  Case 3:20-cv-03478-C-BT Document 6 Filed 01/04/21                        Page 1 of 1 PageID 18



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

KEVIN JEROME JONES,                                  )
                                                     )
                        Petitioner,                  )
                                                     )
                                                     )
                                                     )
DIRECTOR, TDCJ-CID, et a/.,                          )
                                                     )
                        Respondents.                 )    Civil Action No. 3:20-CV-3478-C-BT

                                                ORDER

       Before the Court are the Findings, Conclusions, and Recommendation of the United

States Magistrate Judge therein recommending that        Plaintiff s complaint be dismissed   as barred


by the three strikes provision of28 U.S.C. $ l9l5(g).'

       The Court has reviewed the Findings, Conclusions, and Recommendation for clear error

and finds none. It is therefore ORDERED that the Findings, Conclusions, and Recommendation

arc hereby ADOPTED as the findings and conclusions            ofthe Court. For the reasons stated

therein, Plaintifls complaint is hereby DISMISSED as barred under the three strikes provision

of 28 U.S.C. $ 1915(g).

        SO ORDERED this       I       day of January, 2021




                                                                       j/7-n'1'n
                                                                                      )
                                                         R. C         GS
                                                 S        R     ITED STA       S   ISTRICT JUDGE


        I
       Petitioner has failed to file objections to the Magistrate Judge's Fi   ings, Conclusions, and
Recommendation and the time to do so has now expired.
